Jenkins, J.,
dissenting. About all that is expected and required of the presiding judge in presenting the rules of law governing the issues involved in a pending trial is that the charge shall be fair, clear, accurate, reasonable, definite, and full; but he must not, even by implication, intrench upon the province of the jury, nor touch upon matters not actually warranted by the evidence. Here, with us, even with the books before us, and aided as we'are by the'well-considered briefs and arguments of opposing counsel, it ofttimes is no easy thing precisely to state the law. And-even though the rules as here laid down can thus be formulated with the utmost caution and painstaking care, it nevertheless sometimes happens that a statement proves inexact, and must subsequently be criticised, or the decision itself overruled. But with the trial judge, it is not his function first to ascertain and then to state the law; his duty is to know it. Throughout the , shifting points of contest he must be able almost instantly to recog.nize and sustain those principles which are legally sound, and with *429the same ready aptitude “Shoot folly as it flies.” Thus, from the necessity of the case, it has been settled by numerous decisions in this State that mere slips of the tongue or verbal inaccuracies in a charge which are not calculated actually to mislead the jury or obscure the meaning of the court will not cause a new trial. It has also been often held that an irrelevant charge will not cause a new trial, where it does not appear to have been prejudicial to any rights of the parties, and was not likely to have misled the jury as to the true issues of the case. The defense actually relied upon in this case, as stated in the second headnote of the opinion, was that the defendant was without fault, and that the injury sustained by the plaintiff was really not occasioned by the operation of the defendant’s cars, but was due solely to the negligence of the plaintiff himself. The excerpt from the charge complained of is as follows: “Failure to exercise ordinary care upon the part of the plaintiff, after negligence is apparent, or should have been reasonably apparent to him, or apprehended by him, will preclude, a recovery in any amount by the plaintiff, if there is no negligence attributable to the defendant ” Immediately following 'this instruction, and in the same connection, the charge continued as follows: “The duty imposed by law upon persons, does not arise until the negligence of the other party exists, until an ordinary prudent person under like circumstances would have reason to apprehend if negligence there was.”- Since the real contest under the plea was not whether the plaintiff could, by the exercise of ordinary care, have avoided the consequences of the defendant’s negligence after it had, or should, have, become known, but whether the'in jury was in fact caused by the plaintiff’s own negligence and not by the negligence of the defendant, it does not seem that an instruction on the principle sought to be stated in the excerpts was really necessary to a determination of the issue actually involved. The question at last, however, is whether or not the jury could reasonably have been confused or misled by this portion of the charge,, to the injury of the defendant’s rights.' While it is true that “Where an erroneous rule oi law is given to the jury on a material issue in the case, and is of such a nature as is calculated to mislead them, a new trial will be granted notwithstanding the correct rule may have been announced in other portions of the charge,” still, in this instance, since the erroneous proviso is contradicted *430by the language and meaning of the identical sentence to which it was appended, the very excerpt complained of stating within itself that the plaintiff’s right to a recovery is precluded by his failure to exercise ordinary eáre “after negligence is apparent, or should have been reasonably apparent to him,” it would seem that the self-contradictory excerpt complained of fails within itself to furnish any rule or guide whatever^ - While it is self-evident that the presiding judge himself had the correct rule in mind,-the erroneous proviso nullifies, and is itself nullified by, the other portion of the identical excerpt complained of. It would thus appear that since the portion of the charge specifically excepted to fails within itself to furnish any rule or guide, it is really not a question of whether an incorrect principle has been corrected, nor is it a case where the jury is required to accept one portion of the charge to the exclusion of the other. But since the portion of the charge given immediately following and in the same connection must be construed together with the part first quoted, the question is whether the two excerpts, when taken together and construed together, were calculated to mislead or confuse the jury upon any material' issue involved and to the prejudice of the defendant’s rights. It has been repeatedly held by the Supreme Court that an attack upon the charge of a court by culling therefrom isolated clauses and sentences, which, if taken alone, would be erroneous, will not be entertained when, immediately preceding or following the objectionable extracts, they are so qualified by the language of the court as to state correctly the law of the case. Britten v. State, 124 Ga. 783 (53 S. E. 99). Since no. erroneous rule or guide can really be taken as having been actually expressed, and since the explanation immediately following it would seem to have cleared up the patent contradiction set forth, and especially since the principle here considered was in fad; not involved in the de-, termination of the real issue in the case, I do not think the irrelevant and contradictory statement as immediately modified could have misled, or confused the jury in their determination in the actual iss^ie in the case.